DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on August 4, 2021 have been received and entered. Claim 1, 3-5, 7-11, 13 have been amended, while claims 2 and 6 have been canceled. Claims 1, 3-5, 7-15 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-10 (group I) in the reply filed on December 10, 2020 was acknowledged. Applicant should note that if product claims are found allowable, withdrawn process and vector claims that include all the limitations of the allowable product claims would be considered for rejoinder. All claims directed to a nonelected process and vector must include all the limitations of an allowable product claim for that process and vector invention to be rejoined. Claims 11-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2020.
Claims 1, 3-5, 7-10 are under consideration. 

Priority
This application is a 371 of PCT/JP2017/029766 filed on 08/21/2017, which claims priority from foreign application JP 2016-161777 filed on 08/22/2016. Receipt is acknowledged of certified English translated copies of papers.

Maintained-Claim Rejections - 35 USC § 112-in modified form 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-5, 7-10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A transgenic mouse whose genome comprises nucleic acid encoding human GPC-3 inserted in the same reading frame as that of the endogenous GPC3 gene present on the genome of the mouse, wherein the poly A signal is downstream of the human GPC3, and wherein said mouse is deficient in expression of endogenous mouse GPC3 polypeptide and expresses the human GPC3 polypeptide,
 does not reasonably provide enablement for producing any other rodent ,  any other rodent that is deficient in expression of endogenous GPC3 and expresses human GPC in somatic cells, or a chimeric rodent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use  the invention commensurate in scope with these claims. 
Applicant disagree with the rejection arguing claims have been amended to recite a genetically modified rodent and therefore are adequately enabled because a skilled artisan reading the specification would have been able to make and use the claimed invention with no more than routine experimentation. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that claims are broad and encompass a genus of genetically modified rodent that is deficient in expression of an endogenous GPC3 polypeptide and expresses a human GPC3 polypeptide. The claims as written encompass genetically modified chimeric rats, mice, squirrels, hamsters, porcupines, guinea pig and gerbil that are deficient in expression of endogenous GPC3 and express a human GPC3 in few or all cells of the rodent. The base claim as such recite a rodent expressing hGPC3 in some cells and also showing deficiency in endogenous GPC3. Thus, claims encompass a genus of rodents comprising a human GPC3 gene present anywhere in any cells of the rodent to express human GPC3. However, as stated in previous office action, the specification only enables a mouse model comprising a  human GPC3 gene present in the same reading frame as the endogenous GPC3 gene present having an exon-intron structure inserted therein, that are designed to remove intron by splicing in the genome of 
The claim invention encompasses any species of rodent to be made via modification of ES cells as exemplified in the specification. In this regard, the art teaches that creating genetically modified rodent from any species of animal using ES cells is unpredictable in a variety of rodent species, except for mice for the reasons discussed in previous office action mailed on 2/04/2021. The specification only enables the generation of a mouse whose genome comprising a  human GPC3 gene present in the same reading frame as the endogenous GPC3 gene present having an exon-intron structure inserted therein, that are designed to remove intron by splicing in the genome of the mouse. The specification is not enabled to generate any other rodent that reads genetic modification in a single or some cell of said rodent as embraced by the breadth of the claim. One of skill in the art would not know how to use such rodent in any way that different from a wild type mouse. It is further noted that base claims read on a chimeric animal further comprising at least in few cells having deletion of endogenous GPC3 thereby showing deficiency in endogenous GPC3 polypeptide and an insertion of human GPC3 gene segment in any cells of the rodent. The method of making genetic mosaic rodent or mouse is such that each resulting chimera is comprised of a different, unpredictable ratio of cells of various genotypes. This ratio cannot be predetermined. Furthermore, the spatial distribution of cells of each genotype cannot be predetermined. Therefore, the phenotype of chimeric rodent is not only unpredictably dependent upon the genotype but is also dependent upon the spatial distribution of the cells and their relative population size. Thus, the phenotype of the chimeric nonhuman animal or mouse encompassed by the claims is highly unpredictable for the reasons discussed in previous office action. It would require undue experimentation for one of skill in the art to determine how to overcome the unpredictability associated with making chimeric rodent such that the proportion and population of cells harboring a genetic alteration could be controlled in such a way as to increase the predictability of the resulting phenotype as set forth in dependent claims 3-5 of the chimeric rodent of different species and strains. The specification teaches higher protein expression levels in hGPC3KI mice ver. 2 and ver. 3 than in ver. 1. Since hGPC3KI mice ver. 2 and version 3 that have an exon-intron structure inserted therein, they are designed to undergo splicing out (removal of intron by splicing) for the stability of mRNA an exon-intron structure inserted therein as disclosed in version 2 or 3 showing physiological level of expression. In fact, instant specification teaches mRNA expression level is controlled by various factors, and it is very difficult to produce mice presenting an expression level of interest by a generally applicable fixed method for producing genetically modified mice (emphasis added). Contrary to this, we overcame the difficulties, and were able to establish hGPC3KI mice ver. 3 (having specific exon-intron structure, wherein approximately 800-bp 5’ upstream region of the mGpc3 gene target region; the mouse beta globin second exon, intron, and third exon; hGPC3 gene-coding sequence; 3’ untranslated region of the mGpc3 gene (SEQ ID NO: 17); and the approximately 800-bp 3’ downstream region of the mGpc3 gene target region were inserted into the plasmid vector) which present the expression level of interest closest to the expression level in humans used for other function analyses (see para. 190 and 191). It is relevant to note that hGPC version 1 mouse did not show much expression as compared to the wild type mouse. 
Accordingly, neither the specification nor the art indicate a relationship between the genotype  of the claimed genus of rodent expressing human GPC3 in some or all cells, and the recited phenotype to have a copy number of human GPC3 mRNA in total RNA is equivalent to a copy number of rodent GPC3 mRNA in total RNA in a wild-type rodent or monkey GPC3 mRNA in total RNA in a wild-type monkey and the copy number of human GPC3 mRNA in total RNA in a human without the requirement of mouse whose genome comprises  800-bp 5’ upstream region of the mGpc3 gene target region; the mouse beta globin second exon, intron, and third exon; hGPC3 gene-coding sequence; 3’ untranslated region of the mGpc3 gene (SEQ ID NO: 17); and the approximately 800-bp 3° downstream region of the mGpc3 gene target region inserted therein, in that order. Given that instant  specification teaches mRNA expression level is controlled by various factors, and it is very difficult to produce mice presenting an expression level of interest by a generally applicable fixed method for producing genetically modified mice other than one exemplified in the instant application, it would be require undue experimentation for one of ordinary skill in the art to overcome unpredictability associated with controlling mRNA expression level is different species of rodent, without reasonable expectation of success. 

Withdrawn-Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicants’ cancellation of claim 6 renders its rejections moot.

Maintained -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-remain  rejected under 35 U.S.C. 103 as being unpatentable over Veugeler et al (WO/1999/37764, dated 7/19/1999), Liu et al (Hepatology, 2010, 52, 3, 1060-1067),  Willinger et al (Trends in Immunology July 2011, Vol. 32, No. 7, 321-327) and Jishage et al (WO/2014/042251, dated 3/20/2014).
Claim interpretation: instant rejection is applied to the breadth of the claim.
It is noted that Examiner has relied on a U.S. published application no. 20150225481  (Jishage et al) as being an English translation of the cited JP WIPO document, while relying solely on the WIPO document for the rejection.
With respect to claims 1, 6-7, Veugeler teaches producing a transgenic animal for overexpressing human GPC3 for the purposes such as the functional analysis of a human GPC3 protein that is useful for therapy or screening medicinal product (see page 6, lines 30). Veugeler further teaches coding sequence of GC3 and also disclose Genbank accession no (see page 10, line 5). Liu et al teach a transgenic mouse whose genome comprises mouse GPC3 and overexpresses GPC3 in said mouse (see page 1061, col. 2, last para.). It is further disclosed that the mouse expresses GPC3. The combination of reference differ from claimed invention by not disclosing a humanized mouse that is deficient in expression of endogenous GPC3 and express a human GPC3 polypeptide. 
Willinger provide motivation to produce humanized mouse by disclosing the advantages of the knock-in replacement strategy, including "preservation of endogenous regulatory sequences to ensure that the expression of the human cytokine is similar to the mouse cytokine. Moreover, in describing how to achieve knock-in replacement of genes, Willinger specifically teaches preserving the promoter and the 3' UTR of the endogenous mouse gene when introducing the human gene (See Figure 3(a)). Willinger teaches transgenic moue whose genome comprises knock-in replacement of a mouse gene by its human counterpart has several major 
Jishage teaches a method of producing transgenic mouse in which a DNA comprising an hp7 sequence-encoding DNA and a poly A addition signal-encoding DNA added on the 3' side of a DNA encoding an arbitrary foreign gene is inserted in the same reading frame as that of an arbitrary target gene present on the genome of the animal (abstract). The animal is capable of expressing a foreign gene at a physiologically reasonable level while lacking the expression of its endogenous gene (target gene), and also to provide a method for evaluating a compound using the animal (see para. 8. The mRNA transcribed from the knock-in allele has a structure that does not undergo splicing out and thus escapes degradation by the NMD system, however, presence of hp7 sequence inserted together with the poly A addition signal contributed to the stabilization of the expression level due to sequence that does not undergo splicing and therefore expression level must necessarily be equivalent to wild type animal. The limitation of claim 5 would be obvious and implicit to the genotype of mouse overexpressing human GPC3 following administration of human GPC3. As such mouse is capable of showing such phenotype only after administration of human GPC3 polypeptide.  In fact, Jishage teaches knock-in animal enables therapeutic agents highly specific for molecular targets, such as antibody drugs, to be properly evaluated (see para. 35).
Regarding claim 8, teaches isolating organ a tissue, a cell, or blood collected from the animal for using in the evaluation of whether or not a symptom of the disease has been suppressed (see para. 64).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method to make a transgenic animal comprising a human gene of interest (GPC3) further comprising a 3' hp7 stem loop and terminal poly A tail as taught by Jishage to produce a humanized knock-in mouse as taught by Willinger and Jishage,,  to induce expression of a functional polypeptide in a subject, as instantly claimed, with a reasonable expectation of success, before the effective filing of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because Willinger reported humanized knock-in mouse maintains the regulatory sequences of the gene such that 1) the expression level and 2) spatial expression of the human gene are similar to the murine gene (page 324, last para, p. 325, 1st para) and such mouse is capable of expressing a foreign gene at a physiologically reasonable level while lacking the expression of its endogenous gene (see Jishage). One of skill in the art would have been expected to have a reasonable expectation of success in producing such transgenic mouse because prior art successfully produced transgenic mouse that is capable of expressing any foreign gene at a physiologically reasonable level while lacking the expression of its endogenous gene as in Jishage. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 9-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Veugeler et al (WO/1999/37764, dated 7/19/1999), Liu et al (Hepatology, 2010, 52, 3, 1060-1067), Jishage et al (WO WO/2014/042251, dated 3/20/2014), Willinger et al (Trends in Immunology July 2011, Vol. 32, No. 7, 321-327) as applied above and further in view of Yoneyama et al (US20120117671, dated 05/10/2012) as evidenced by Feng et al (FEBS Letter, 2014, 588(2), 377-382). 
The teaching of Veugeler, Liu, Jishage and Willinger have been described above and relied in same manner here. The combination reference teach a transgenic mouse that is deficient in expression of an endogenous GPC3 polypeptide and expresses a human GPC3 polypeptide, however, differ from claimed invention by not disclosing mouse comprising human GPC3 expressing cancer cell intended for screening therapeutic agent for cancer. 
Yoneyama et al teach administering to a mouse N-acetyl-β-D-glucosaminidase inhibitor in an amount sufficient induce organ inflammation and rearing the mammal with a high-fat diet over a period of time sufficient to induce liver cirrhosis; and further rearing the mammal with a high-fat diet over a period of time sufficient to induce liver cancer caused by cirrhosis, developed such that it displaces normal liver cells of the mammal. It is further disclosed that using this model animals, substances for treating or preventing diseases can be efficiently screened and the efficacy of medicinal substances can be effectively evaluated (see abstract and examples). Feng provide evidence that GPC3 is expressed in liver cancer (see section 2.1).  It is disclosed that the mouse s for steatohepatitis and liver cancer which show similar pathological findings to those of human therefore, it is possible to efficiently screen for substances for treating or preventing diseases, and effectively evaluate the efficacy of medicinal substances (see para. 21).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of using  transgenic mouse that is deficient in expression of an endogenous GPC3 polypeptide and expresses a human GPC3 polypeptide as disclosed in Veugeler, Liu, Jishage by induce liver cirrhosis and HCC as suggested by Yoneyama et al  to produce a humanized knock-in mouse comprising human GPC3 expressing cancer cells as disclosed in Feng, to screen monoclonal antibody and other therapeutics, as instantly claimed, with a reasonable expectation of success, before the effective filing date of instant application. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because Liu and Feng both reported hGPC3 is overexpressed in tumor cells  but not in normal adult tissue, therefore, hGPC3 is known as potential target for cancer therapeutics  (see Jishage). One of skill in the art would have been expected to have a reasonable expectation of success in inducing spontaneous HCC in the transgenic mouse that is deficient in expression of an endogenous GPC3 polypeptide and expresses a human GPC3 polypeptide because prior art successfully reported inducing liver cancer in mouse by administering mouse N-acetyl-β-D-glucosaminidase inhibitor and a high-fat diet over a sufficient time period for screening therapeutic (supra). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. .

Response to arguments
Applicant disagree with the rejection arguing Veugeler is generally directed to the characterization of “new” glypican and only mentions transgenic animals in one paragraph, in which is proposed that the giypican-6 or giypican-4 sequences may be transfected in the mice cells to express the corresponding protein or to produce transgenic animals. Liu discloses that a GPC3 transgenic mouse that overexpresses mouse GPC3 displays suppressed liver regeneration and hepatocyte regeneration compared to the parental mouse. Applicant argues that Veugeler proposes making glypican-6 or glypican-4 transgenic animals and Liu discloses that a transgenic mouse that overexpresses mouse GPC3 has suppressed liver regeneration and hepatocyte regeneration. Willinger teaches the use of transgenic hIL-3/GM-CSF knock-in mice in a human immune-system mouse model that is highly dependent upon a coordinated and successful interplay between allografted human myeloid cells, mouse host cells, and the mouse immune system. And Jishage teaches a method of producing a transgenic mouse in which a DNA comprising an hp7 sequence-encoding DNA and a poly A addition signal- encoding DNA added on the 3' side of a DNA encoding an arbitrary foreign gene is inserted in the same reading frame as that of an arbitrary target gene present on the genome of the non-human animal. Applicant argues that a person of ordinary skill in the art would not have had reason to combine and modify the teaching of these references so as to arrive at the claimed invention. Veugeler does not “teach producing a transgenic animal for overexpressing human GPC3” or the use of such an animal , while e Liu discloses that overexpressing mouse GPC3 in a mouse suppresses liver regeneration and hepatocyte regeneration, Liu does not teach or suggest that overexpressing human GPC3 in a mouse would have the same result, or why it would be desirable to produce a genetically modified rodent that is deficient in expression of an endogenous GPC3 polypeptide and expresses a human GPC3 polypeptide. Likewise, Willinger and Jishage, alone and in combination with Veugeler and Liu do not teach or suggest a genetically modified rodent that is deficient in expression of an endogenous GPC3 polypeptide and expresses a human GPC3 polypeptide or why is would be desirable to produce such a genetically modified rodent. Applicants’ arguments have been fully considered, but are not found persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Veugeler and Willinger et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of humanizing mouse is  to use such an humanized mice for preclinical evaluation of the therapeutic agents or ligand that are specific to humans (see para. 2 of the Jishage). In response to applicant's argument that Willinger teaches transgenic hIL-3/GM-CSF knock-in mice in a human immune-system mouse made, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As previously indicated, Willinger and Jishage both describe transgenic mice that are genetically modified to express human genes and a gene targeting method which involves replacing endogenous mouse genes with human genes as widely known approach of preparing humanized mice (para. 2 of Jishage and Willinger). It is further disclosed that such a replacement of endogenous gene with human counterpart likely to express the human gene at same level as mouse gene (see Willanger page 324, col. 2, last para. Jishage 8). Thus, contrary to applicant’s argument that there is no motivation and/or suggestions to combine the teaching of prior art, it is emphasized that Willinger and Jishage provide adequate suggestion and motivation to produce a mouse capable of expressing any foreign gene at a physiologically reasonable level while lacking the expression of its endogenous gene (target gene), to provide a method for evaluating a compound using said animal (see para. 8 of Jishage). 
desired glypican (page 6, lines 27-30)”.  In view of foregoing, it is apparent that the desired glypican  disclosed in Veugeler in not limited to any specific glypican, rather it includes any glypican including glypican-3 (GPC3) or GPC4 that  show aberrations in patients having disorders and diseases involving abnormal cell growth and behavior (see page 4, para. 2). It is disclosed that that the transfected cells can be used to produce transgenic animals therefrom, which in case the gene is an aberrant gene, can be used to study the effect of the aberration or to test medicaments. Veugeler explicitly claim method for diagnosing the expression pattern of glypican genes, wherein antibodies directed to the gene product or protein (see claim 25 of Veugeler, and see page 7, lines 17-25). It is reiterated that these assertions are not limited to any specific glypican but includes expression pattern of glypican genes showing aberrations including GPC3. Further, a transgenic mouse expressing endogenous GPC3 suitable for this purpose was known in art (see page 1061, col. 2, last para., see Liu). Thus, Liu et al. cure the deficiency in Veugeler et al. for teaching a transgenic mouse expressing endogenous GPC3. To the extent that Veugeler et al. describe the potential of using transgenic animals expressing hGPC3 to study the effect of the aberration or to test medicaments, the rejection is applicable to the instant case. Applicants' selective reading of Veugeler and Liu ignores the teachings of the Willinger and Jishage. There is no requirement for Veugeler and Liu to teach that which is clearly taught by Willinger and Jishage. A person of ordinary skill seeking to screen therapeutic agent as suggested by Veugele would be motivated to express human GPC3 gene in a mouse by replacing the endogenous GPC3 with corresponding human counterpart using the method disclosed in Willinger and Jishage. The limitation of mouse 
On pages 9-10 of the applicants’ argument, Applicant re-iterates and rely mostly on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

Examiner’s note: Should applicant amend the base claim to recite mouse genome comprising native exon-intron structure with a human CDS inserted therein as disclosed in GPC3 mouse version 2 or 3 showing physiological level of GPC3 expression, instant obviousness rejection may be overcome, pending further consideration. 
Conclusion
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632